 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Paul Kimball Hospital,Inc IandLocal 68, Inter-national Union of Operating Engineers,AFL-CIO,Petitioner.Case 22-RC-6269June 8, 1976DECISION ON REVIEW AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn December 24, 1974, the Regional Director forRegion 20 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate and directed an election in a unitconsisting of all firemen, including relief firemen,employed by the Employer Thereafter, in accor-dance with Section 102 67 of the National Labor Re-lations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision, togetherwith a supporting brief, asserting that the RegionalDirector erred in directing an election in a unit re-stricted to firemenOn June 3, 1975, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending a decision onreviewPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the entire record in thiscase with respect to the issues under review andmakes the following findingsThe Employer is a nonprofit New Jersey corpora-tion engaged in providing health care services at itsLakewood,New Jersey, hospitalThe Petitionersought a unit consisting of the maintenance and engi-neering departments and, in the alternate, a unit re-stricted to firemen The Regional Director concludedthat maintenance employees should not be in a unitseparate from housekeeping employees and directedan election in a unit limited to firemenThe Employer's maintenance and engineering de-partment is supervised by a department head andconsists of about 6 firemen and 10 maintenance em-ployees The firemen tend two low-pressure boilers inthe basement, a low-pressure furnace and a small hotair furnace in an annex building, and two high-pres-sure boilers on the sixth floor State licenses are re-quired for operating the high-pressure boilers Onefireman per shift is assigned to the high-pressureboilersFiremen spend approximately 85 to 90 per-1The name of the Employer appears as amended at the hearingcent of their time in the high-pressure boilerroomThe rest of their time is spent on such tasks as check-ing the low-pressure boilers, temperatures in operat-ing rooms, radiator valves, and air handling equip-ment and responding to complaints about heatingWith regard to the latter, firemen assist maintenanceemployees in repairing fan equipment Firemen alsoperform general maintenance tasks such as cleaningand painting the boilerroomMaintenance employees perform a variety of tasks,which for the classifications of mechanics, helper,and general maintenance includes spending from 1to 3 hours per shift in the boilerroom assisting fire-men in such duties as adapting boilers from gas tofuel oil fired, changing filters, packing pumps, fixingsteam leaks, tending the air unit, cleaning boilers,and purging boiler tubes The relief fireman, who islicensed, works about 2 days per week as a firemanand 3 days doing maintenance work He also re-places firemen who are sick or on vacationIn view of the above, we find that firemen do notpossess a separate and distinct community of interestfrom the maintenance employees Firemen andmaintenance employees share common immediatesupervision,maintenance employees regularly workwith firemen in the boilerroom, firemen work withmaintenance employees in repairing fan equipmentin hospital rooms, and one employee regularly worksduring the week as both a fireman and a mainte-nance employee The overlap in duties of firemenand maintenance employees and the significant con-tact between the two groups of employees in the per-formance of their work shows that firemen andmaintenance employees share a community of inter-est 2Accordingly, we find that a separate firemen'sunit is inappropriate 3 As the Regional Directorfound that maintenance employees share a commu-nity of interest with housekeeping employees and inview of our findings herein, we shall dismiss the peti-tion2As pointed out by Member Fanning in his dissent the firemen performonly fireman-related work However they are not the only employees whoperform fireman-related workMaintenance employeesregularly assist fire-men in repairing, converting, cleaning and maintaining boilers andrelatedequipment Thus, unlike the situation inStVincent s Hospital223 NLRB638 (1976), the firemen do not `perform a function intrinsically differentfrom what other employees do " InStVincent sonly firemen (therein calledboiler operators) worked on boilers here other employees also work onboilers3In making the unit determination hereinMember Penello notes thatunlike the boilerroom employees inSt Vincent's Hospital supra,the firemenhere do not work in a separate and distinct location apart from other em-ployees in the health care facility but work regularlywith maintenanceemployees both in the boilerroom and throughout the hospital and that therelief fireman works regularly as a maintenance employee 3 days per weekAccordingly, he concludes that the unit sought does not satisfy the standardset forth by him in his concurring opinion inStVincent'sfor finding a craftmaintenance unit to be appropriate224 NLRB No 48 THE PAUL KIMBALL HOSPITAL, INC459ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissedMEMBER FANNING, dissentingIdisagree with the finding of my colleagues thattheRegional Director erred in finding appropriatethe unit of firemen In agreement with the RegionalDirector, I would find that the firemen constitute aseparate functionally homogeneous group of employ-ees who comprise a unit appropriate for collectivebargainingAccordingly, I would direct an electionin such a unitSeveral factors establish that the firemen enjoy aunique community of interest distinct from that ofthe service and maintenance employees All firemenmust be licensed,4 an overwhelming majority of afireman's time is spent in a separate and distinctarea, the firemen experience relatively infrequentcontact with other employees, apparently there is atotal lack of interchange or transfer, the firemen 5spend 100 percent of their time on fireman-relatedwork Moreover, the Board has long recognized thatunits of licensed boilerroom employees may consti-tute a separate appropriate unit 6My colleagues seem to accord little weight to theamount of time the firemen spend in a separate area,85 to 90 percent of their working time is spent in thehigh-pressure boilerroomMoreover, the minimalamount of time remaining in which they work inother areas throughout the Employer's facility isspent in performing related functions' Not only dothe firemen spend an overwhelming majority of theirtime in a separate and distinct location, but the onlyemployees who appear to have other than randomcontact with the firemen are some of the mainte-nance department employees 8Obviously, these maintenance employees do notperform the same functions routinely performed bythe firemen since only a licensed fireman can operatea high-pressure boilerThe maintenance men per-form a variety of unskilled tasks throughout theEmployer's facility They have work-related contact4 Before he is hired,a fireman is required to have obtained either a fire-man-in-charge or blue seal license In order to obtain these licenses,firemenmust pass a state-conducted examination concerning the operation andmaintenanceof boilers5Excluding the relief fireman6See,e g,New England Confectionery Company,108 NLRB 728 (1954)7 The time the firemen spend in the two low-pressure boilerrooms is partof the remaining 10 to 15 percent of their working hours outside the high-pressure boilerroom8Only the maintenance mechanic,maintenance helpers,and generalmaintenance men come into contactwiththe firemen The refrigerationmechanic,electrician,painter,clerk dispatcher,and building and groundsman are all employed in the maintenance department but have absolutelyno contact with the firemennot only with the firemen, but with housekeeping,dietary, nursing, radiology, and laboratory employ-eesMoreover, those maintenance men who havesome contact with the firemen have only a limitedamount The department head of the engineeringand maintenance department testified that the main-tenance employees entered the boilerroom"almoston a daily basis" and"when they enter the boiler room,the average duration of their staycould be anhour, it could beup tothree hours " (Emphasis sup-plied) Moreover, the firemen are responsible for allpainting and cleaning in the boilerroom It is clearthat the boilerroom is the domain of the firemen,which domain is entered on an infrequent basis Ac-cordingly, I cannot agree with the majority's conclu-sion in footnote 3 that the firemen "do not work in aseparate and distinct location apart from other em-ployees in the health care facility, but work regularlywith maintenance employees both in the boilerroomand throughout the hospital" It appears to methat the firemen do, in fact, work in a separate anddistinct location usually apart from the other em-ployees and do not regularly work throughout thehospital either alone or with other employeesThus, I am unable to appreciate the distinction be-tween the instant case andSt Vincent's Hospital, 223NLRB 638, which issued April 2, 1976, wherein aunanimous Board (Chairman Murphy, Member Pe-nello, and Member Walther separately concurring)found appropriate a unit of boiler operators Therein,as here, the employees in the unit sought were li-censed, performed all maintenance and cleaning inthe boilerroom area, shared supervision with mainte-nance employees, and were on duty for three shifts 9Moreover, inStVincent's,the operators spent ap-proximately 90 percent of their time in the boiler-room and spent the remainder of their time perform-ing related work throughout the employer's facilityAs my colleagues state in footnote 2, the firemen inStVincent'sperformed a function intrinsically dif-ferent from that of the other employees In my opin-ion, based in large part upon the requirement that ahigh-pressure boiler can be operated only by a li-censed fireman, the firemen herein similarly performan intrinsically different function from that per-formed by the few maintenance employees who oc-casionally assist them in changing filters, cleaningboilers, etc These minor tasks are hardly the essenceof the fireman function I believe that the unanimousBoard, by finding appropriate a unit of boiler opera-tors inStVincent's,was correctly applying our tradi-tional standards which have long recognized that9One fireman per shift on a 24-hour-a-daybasis is assignedto the boiler-room lousing the high-pressure boilers 460DECISIONSOF NATIONALLABOR RELATIONS BOARDunits of licensed boilerroom employees may consti-tute a separate appropriate unit 10The fact that the relief fireman works about 2 daysper week as a fireman and 3 days a week doing main-tenance work should not vitiate the unit found ap-propriate by the Regional Director of all firemen,including relief firemen Due to the training licensingrequirement, unique skill required for the function,legally and logically a maintenance man is incapableof operating a high-pressure boilerAccordingly, itseems logical that the Employer must employ a relieffireman It is equally logical to assume that the Em-ployer assigned the relief fireman to perform mainte-10 SeeNew England Confectionery Company, supranance work since it would be difficult to find a li-censed fireman who would work part timeAs evidenced by the facts that all firemen must belicensed, an overwhelming majority of their time isspent in a separate and distinct area, they experiencerelatively infrequent contact with other employees,and there is apparently a total lack of interchange ortransfer, and particularly by the fact that firemenspend 100 percent of their time on fireman-relatedwork," it is clear that the firemen possess a singularhomogeneous community of interest in and amongthemselves and apart from all other employees, war-ranting a separate unit In agreement with the Re-gional Director, I would direct an election in the unitsought11Excluding therelieffireman, of course